JONES, Justice:
The sheriff of Yalobusha County, jointly with the chief of police of the City of Water Valley, filed a petition in the Youth Court Division of the Chancery Court of the Second Judicial District of said county seeking to have Gene Boatright, a minor, adjudicated delinquent and dealt with accordingly. A like petition was filed as to Jacky Dorris, a minor.
Each of said petitions alleged that the said minors:
* * * are juvenile delinquents in that on or about the 13th day of May, 1968, in the Second Judicial District of Yalo-busha County, Mississippi, the said Rickey Boatright and Gene Boatright, with intent to provoke a breach of the peace did willfully and unlawfully throw rocks and other objects at youthful colored males, then and there well knowing that said acts were calculated and liable to provoke a breach of the peace, against the peace and dignity of the State of Mississippi.
Evidence was taken in line with this allegation of the petition, and on completion of the evidence, the judge entered an order in each case committing the said minor to the Columbia Training School at Columbia, Mississippi, until he reached his twentieth birthday or until further orders of the court.
At the General Session of the Legislature in 1966, Chapter 377 was adopted amending the Youth Court law. Section 2 of said chapter 377 appears now as Section 7185-03 of the Mississippi Code Supplement.
Portions of said act read as follows:
The Youth Court shall have original jurisdiction in all proceedings concerning any delinquent or neglected or battered child residing or being in the county, except the following proceedings concerning any such child or minor under the age of twenty-one (21) years, and said court shall not have any jurisdiction of the following proceedings concerning any such child or minor, including detention for, charge or charges of, arrest for, trial of, confinement of, or conviction and punishment of said minors under twenty-one (21) years of age and which are as follows: * * *
(5) Disturbing the public peace or the peace of others as prohibited by Section 2089.5, Mississippi Code of 1942.
(11) Unlawful assault and battery or unlawful assault or battery. * * *
Section 2089.5 mentioned in subsection (5) of the act aforesaid reads as follows:
1. Any person who disturbs the public peace, or the peace of others, by violent, or loud, or insulting, or profane, or indecent, or offensive, or boisterous conduct or language, or by intimidation, or seeking to intimidate any other person or persons, or by conduct either calculated to provoke a breach of the peace, or by conduct which may lead to a breach of the peace, or by any other act, shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than five hundred dollars ($500.00), or by imprisonment in the county jail not more than six (6) months, or both. * * *
This amendment to the original act deprives the Youth Court of jurisdiction of these two cases.
The cases are therefore dismissed without prejudice to any appropriate proceedings that the State may desire to take.
Dismissed without prejudice.
GILLESPIE, P. J., and PATTERSON, INZER and ROBERTSON, JJ., concur.